Citation Nr: 1024413	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).

2.  Entitlement to service connection for residuals of a left 
hip fracture, to include as secondary to service-connected 
bilateral knee disorders.

3.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability.

4.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability.

5.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to October 
1945 and from August 1950 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to TDIU.

In May 2010, the Veteran testified at a travel Board hearing 
held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained herein, the issues of entitlement to 
service connection for residuals of a left hip fracture, and 
entitlement to increased evaluations for service connected 
disabilities of the left knee, right knee and lumbar spine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disorders consist of: a 
right knee disability, evaluated as 30 percent disabling; a 
left knee disability, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 30 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; a 
disability of the lumbar spine, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
additional disabilities of the left biceps, feet, and fingers 
on the left hand, all assigned a non-compensable evaluations.

2.  The Veteran's overall combined disability rating is 80 
percent, including bilateral knee disorders each assigned a 
30 percent evaluation, which when combined may be considered 
as a single disability rated as 40 percent or greater.  

3.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are 
collectively of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the Veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background

The Veteran filed a TDIU claim in August 2007.  In support of 
the claim, a medical statement of Dr. R. dated in July 2007 
was added to the file stating that the Veteran was 
unemployable due to hearing loss and a leg condition which 
rendered him unsteady on his feet.  

The Board notes that the Veteran had previously filed TDIU 
claims which were denied in rating actions dated in November 
2006 and July 2007.  On a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, dated in April 2007, the Veteran indicated 
that he had been employed as an office worker from 1970 to 
1991, noting that he had left his last job due to his 
disability.  He also reported that he had completed 3 years 
of college.  

Also on file is a December 2007 statement of Dr. B. noting 
that the Veteran suffered from low back pain due to 
degenerative disc disease (DDD) and facet joint arthritis, 
for which he used Tylenol and had recently undergone physical 
therapy.   

In May 2008, the Veteran was treated for a nonservice-
connected left hip fracture.  

In a statement provided in September 2008, the Veteran 
explained that his knee condition did not allow him to 
perform any type of physical labor, to include lifting.  He 
further stated that his hearing loss prevented him from 
performing sedentary jobs which required dealing with the 
public or being on the phone.  

A VA examination of the joints was conducted in October 2008.  
Diagnoses of bilateral total knee arthroplasty with residual 
pain and severe degenerative joint disease (DJD) of the 
lumbar spine with levoscoliosis and leg length discrepancy 
were made.  The examiner opined that the Veteran was 
unemployable due to his service-connected conditions and 
added that the Veteran had an unstable gait requiring 
assistive devices and would be a fall risk in any workplace.   

VA records dated in November and December 2008 reflect that 
the Veteran underwent an audiological evaluation following 
which he was fitted for new hearing aids.  The Veteran gave a 
history of constant left ear tinnitus and periodic and 
intermittent right ear tinnitus.  Audiological testing 
revealed mild sloping to severe sensorineural hearing loss of 
the right ear and mild sloping to profound sensorineural 
hearing loss of the left ear.  A January 2009 record 
indicated that the Veteran had diabetes mellitus Type II, for 
which he had not been taking any medication since losing 55 
pounds, but which was controlled by diet.  

Dr. R. provided a medical report dated in April 2009, stating 
that the Veteran suffered from chronic back pain.  It was 
further noted that recent X-ray films had revealed scoliosis, 
spondylosis, DJD, and possible spinal stenosis.  In May 2009, 
Dr. R. provided another medical statement indicating that he 
had been treating the Veteran for chronic left knee pain 
status post surgery in 2003, which resulted in symptoms of 
severe pain and locking.

The Veteran and his spouse presented testimony at a travel 
Board hearing held in May 2010.  The Veteran stated that 
after service, he worked as an employment interviewer until 
1991, when he retired.  He stated that since that time, his 
hearing acuity had deteriorated to such a point that he could 
no longer have done that job.  He also stated that his knee 
disabilities caused unsteadiness and prevented him from 
working.



								[Continued on Next 
Page]
Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009). 

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities nor advancing age may be considered. 38 C.F.R. § 
4.19 (2009).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran currently has numerous service-
connected disorders consisting of: a right knee disability, 
evaluated as 30 percent disabling; a left knee disability, 
evaluated as 30 percent disabling; bilateral hearing loss, 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; a disability of the lumbar 
spine, evaluated as 20 percent disabling, for each side; 
tinnitus, evaluated as 10 percent disabling: and additional 
disabilities of the left biceps, feet and fingers on the left 
hand, all assigned a non-compensable evaluations.  The 
current combined rating for the Veteran's service-connected 
disabilities is 80 percent.  Although it does not appear at 
first glance that the requisite percentage standards for 
consideration of a TDIU under 38 C.F.R. § 4.16(a) are met, 
disabilities of one or both lower extremities including 
consideration of the bilateral factor may be considered on a 
combined basis for the purposes of establishing one 60 
percent disability, or one 40 percent disability.  38 
U.S.C.A. § 4.16(a)(1).  With application of the 
aforementioned provision, the 30 percent evaluations assigned 
for each of the Veteran's knee disabilities may be combined 
and form the basis for the establishment of a disability 
rated as at least 40 percent disabling.  Consequently, the 
schedular standards for consideration of a TDIU under 
38 C.F.R. § 4.16(a) are met.

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Evidence for consideration with respect to this matter 
includes private medical reports, VA treatment records, 
reports from VA examinations and the Veteran's own testimony 
and statements.  This evidence reflects that the Veteran has 
numerous service-connected disorders affecting functions 
including his hearing, as well as having several serious 
orthopedic disabilities impacting the knees and low back.  

Arguably, when evaluated individually, no single or even 
related group of service-connected conditions renders the 
Veteran unemployable.  However, collectively, the evidence 
supports the Veteran's claim that he is significantly 
functionally impaired due to his service-connected disorders, 
as indicated by the combined rating of 80 percent.  The 
various service-connected disabilities impact the Veteran in 
the following ways: (1) diabetes - requiring diet control; 
(2) bilateral knee disabilities, both post arthroplasty -with 
symptoms of severe pain, locking and unsteadiness; (3) a low 
back disability - manifested by chronic back pain and X-ray 
evidence of DJD; (4) audiologically - manifested by 
significant bilateral hearing loss and impairment in speech 
recognition which has required hearing aids; and (5) 
neurologically - manifested by constant tinnitus in the left 
ear and periodic intermittent tinnitus of the right ear.  The 
Board observes in this case, that fact that the Veteran has 
numerous service-connected conditions suggest that the 
collective limitations and impairment caused by these 
conditions would make it difficult for the Veteran to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  In 
this case, the Board finds that in addition to his numerous 
service-connected conditions, the Veteran's limited 
education, professional training and work-experience present 
significant obstacles to his employability.  A review of the 
record reveals that the Veteran has 3 years of college 
education and worked in an office job as an employment 
interviewer from approximately 1970 to 1991.  

In his favor, the file contains a private medical opinion of 
Dr. R. dated in July 2007, as well as a VA medical opinion 
provided in 2008, to the effect that the Veteran's hearing 
loss and orthopedic conditions (knee and back), respectively, 
rendered him unemployable.  

The RO has previously denied this claim, noting that the 
Veteran's nonservice-connected fractured left hip was a 
significant disability which contributed to his unsteadiness 
on his feet, which has been implicated as a factor rendering 
him unemployable.  As the Veteran has many disabilities, both 
service-connected and not, there can be no doubt that further 
inquiry could be undertaken with a view towards development 
of the claim.  However, under the "benefit-of- the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993). The Board is of the opinion that at minimum, 
the point of equipoise has been reached in this matter.  
While there is evidence reflecting that the Veteran has 
significant nonservice-connected disabilities that may 
contribute to his unemployability, overall, the evidence 
demonstrates that the Veteran's service-connected 
disabilities alone are significant enough in their own right 
to preclude him from obtaining substantially gainful 
employment.

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, a total disability evaluation based upon individual 
unemployability is warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

In March 2009, the RO issued a rating decision denying 
service connection for residuals of a left hip fracture, as 
well as denying increased ratings for service-connected 
conditions of the right knee, the left knee and the lumbar 
spine.  The Veteran received notice of that decision in 
correspondence from VA dated on March 12, 2009.  In June 
2009, VA received a statement from the Veteran expressing 
disagreement with VA's decision issued on March 12, 2009, 
specifically listing all four of the claims denied in the 
March 2009 rating decision.  He also believed that the 
service-connected conditions had become worse and indicated 
that he had attached new and material evidence in support of 
the claims.  (As will be explained herein, the Veteran's use 
of the term of art "new and material" to describe evidence 
relating to his claims is not a decisive factor in this case 
with respect to whether a timely Notice of Disagreement was 
filed).  

Instead of accepting the Veteran's June 2009 statement as a 
valid Notice of Disagreement, the RO accepted it as a new 
claim and proceeded to readjudicate the claims in an October 
2009 rating action, this time characterizing the service 
connection claim for residuals of a left hip fracture as 
requiring new and material evidence to reopen it.  

An NOD is defined as a written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result. 38 C.F.R. § 20.201 (2009).  While special 
wording is not required, the NOD must be in writing and in 
terms that can be reasonably construed as a disagreement with 
that determination and a desire for appellate review.  Id.  A 
veteran must file a NOD with a determination by the agency of 
original jurisdiction within one year from the date that the 
RO mailed notice of the determination.  38 C.F.R. § 
20.302(a).  There is no requirement in the regulation that 
the date of rating action at issue be specified in a NOD.  
Here, the written statement provided by the Veteran received 
by VA in June 2009 was timely and did in fact clearly express 
dissatisfaction with the denial of all of the claims 
addressed in the March 2009 rating decision, hence the 
statement is tantamount to a timely NOD, and should initially 
have been accepted as such.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009).  To date, the RO has not issued an SOC with respect 
to any of the four claims denied in the March 2009 rating 
decision.  Under these circumstances, the Board has no 
discretion and is obliged to remand these claims to the RO 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  However, these claims will be returned to the 
Board for appellate consideration after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must provide the Veteran with a 
statement of the case addressing the 
claims of entitlement to service 
connection for residuals of a left hip 
fracture, and entitlement to increased 
ratings for service-connected conditions 
of the right knee, the left knee and the 
lumbar spine.  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over any of 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2009).  If, and only if, the Veteran 
perfects the appeal as to one or more of 
the claims, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


